DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 09 September 2020 has been entered; claims 1-12 remain pending. 

Claim Objections
Claims 8, 11, and 12  objected to because of the following informalities: Regarding claim 8, “can be. used” contains an extraneous period, and regarding claims 11 and 12, “characterized m” should be recited as “characterized in”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the limitation “and it is chemically inert” renders the claim indefinite, as it is unclear what “it” refers to (the “carbon-based substance”, the “carbon”, the “calcium”, etc.). For the purposes of examination, the Examiner will consider the limitation “it” as referring to the “carbon-based substance”.
With respect to claim 2, the limitations “the average particle size of the carbon” lacks antecedent basis in the claim language, as the carbon is not necessarily in the form of particles having a size. 
With respect to claim 3, it is unclear what is meant by “undeveloped network” and “fairly developed…network”; additionally, “fairly” is a relative term which is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the Examiner will consider the limitations of claim 4 as being met by the presence of micro-, meso-, and macropores.
With respect to claim 4, the term “highly” in line 1 is a relative term which renders the claim indefinite. The term “highly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the Examiner will consider the limitations “highly hydrophobic” as being met by “hydrophobic”, which is itself considered to be merely an inherent property of the recited “carbon-based substance”. 
With continued reference to claim 4, the limitation “the water” lacks antecedent basis in the claim language. 
With respect to claim 5, the limitations “a carbon having calcium impurities at moderate temperatures from 70-99°C” render the claim indefinite for the following reasons 1) it is unclear whether the temperature range refers to a method of obtaining the carbon-based substance or a temperature range where it is to be used to sorb petroleum and petroleum products; 2) the claim attempts to further define the carbon-based substance by how it functions as compared to other materials, which does not appropriately set the metes and bounds of the compositions claims.  Additionally, pore structure of the carbon-based substance cannot be defined with respect to additional materials which are not part of the claimed carbon-based substance. 
Claims 6-8 define how the carbon-based substance functions or is used in a specific application or applications; this does not appropriately set the metes and bounds of the compositions claims for similar reasons as discussed above. 
With respect to claim 9, the limitations “(fabricated rubber products)” render the claim indefinite, as it is unclear whether these limitations are required by the claim, or if additional raw materials may be used. For the purposes of examination, the Examiner will consider “(fabricated rubber products)” as optional. Additionally, “the formed gases” lacks antecedent basis in the claim language. Lastly “properties” is vague and it is unclear what this limitations is meant to encompass. 
With respect to claims 10-12, the limitations are rendered indefinite, as they recite “methods of use” without any active method steps of adding or contacting the recited carbon-based substance with water as claimed. Additionally, it is unclear to the Examiner what role the carbon-based substance has in “cleaning of water bodies from petroleum and petroleum products”, “cleaning industrial waters and dewatering of solid domestic wastes landfills”, “cleaning open waters and water-accumulating stations from the overgrowing of blue-green and other microalgae”. The Examiner suggests reciting specific method steps where the carbon-based substance is added to specific waters to achieve a specific effect, instead of claiming what appears to be several possible methods in one claim (especially concerning claim 12). For the purposes of examination, the Examiner will consider the limitations of claims 10-12 as being met by a teaching of the carbon-based substance as recited in claim 1 in one art rejection below (Zhu alone), and will give weight to the removal of fats and petroleum as recited in another rejection in view of Zhu and Chen/Olufemi. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With respect to claim 5, the limitations recite a petroleum sorption result and pore size for the carbon(-based substance) as compared to an organosilica and thermally expanded graphite.  This fails to further limit the structure or components of the carbon-based substance for a number of reasons: 1) the carbon-based substance is not limited to applications in petroleum sorption; 2) the claim recites a comparative petroleum sorption effect and pore size to two other materials which are not part of the carbon-based substance, and 3) inclusion of calcium within the specifically recited temperature range refers to a method of preparing the carbon-based substance, which does not further limit the carbon-based substance itself. For the purposes of examination, the Examiner will consider the claim limitations as being met by a teaching of claim 1. 
With respect to claim 6, the limitations recite an attraction and retention of saturated and non-saturated fats, petroleum and petroleum products and the formation of a stable suspension that does not break down during a 30 day time period and which does not mix with water. This fails to further limit the structure or components of the carbon-based substance because the carbon-based substance is not limited to applications in saturated and non-saturated fats sorption or petroleum/petroleum products sorption, and because the claim recites method steps which are outside the scope of the composition claim. For the purposes of examination, the Examiner will consider the claim limitations as being met by a teaching of claim 1. 
With respect to claim 7, the limitations refer to how effective the carbon-based substance is in removing saturated and non-saturated fats, petroleum and petroleum products from a water surface and/or water emulsion. This fails to further limit the structure or components of the carbon-based substance because the carbon-based substance is not limited to applications in saturated and non-saturated fats sorption or petroleum/petroleum products sorption, and because the claim recites or implies method steps which are outside the scope of the composition claim. For the purposes of examination, the Examiner will consider the claim limitations as being met by a teaching of claim 1. 
With respect to claim 8, the limitations fail to further limit the scope of claim 1, as the limitations state that the carbon-based substance can be used with other substances. “Other substance” and “using” the carbon-based substance in a given use are outside the scope of composition claim 1. For the purposes of examination, the Examiner will consider the claim limitations as being met by a teaching of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (ACS Sustainable Chem., 2016, 4, 1050-1057), hereinafter “Zhu”.
With respect to claim 1, Zhu discloses a nanoporous carbon sorbent doped with calcium (“a carbon-based substance”) (Abstract), the substance comprising (i) 86.2% carbon (“from 70% to 99% of carbon”) and (ii) 0.7% calcium (from 1% to 30% of calcium”) (Page 1052: Table 2: Entry: PC2-800), wherein 0.7% calcium is considered to be consistent with 1% which has one significant figure, with rounding, wherein 1% is a discrete value within the range.
Regarding the limitations “for removing saturated and non-saturated fats, petroleum and petroleum products from a water surface and/or water emulsion”, it is submitted that these limitations are considered to be an intended use of the recited carbon-based substance, which is not limited to any particular application. The Examiner submits that the nanoporous carbon sorbent of Zhu is capable of removing non-saturated fats, petroleum and petroleum products from a water surface and/or water emulsion as claimed. 
	Regarding the limitations “chemically and biologically inert”, the Examiner submits that the nanoporous carbon sorbent of Zhu contains an amount of carbon and calcium consistent with the claims. It has been held that if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.). Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied upon. In re Swinehart, 439 F.2d 210, 169 USPQ 226 (CCPA 1971).
	With respect to claim 2, Zhu teaches porous carbon particles obtained after carbonization and activation that are around 100 to a few hundred microns in size (“100 to 1000 microns”) (Page 1051: Fig 1(d)).
	With respect to claim 3, Zhu discloses micropores and mesopores (Page 1051, left column, “Characterizations”), considered to be consistent with “mesopores” and “micropores”, and also teaches that pores of micrometer sizes are seen at the surface of the particles (Pages 1051-1052, right column “Morphologies of Pine-Cone-Derived Carbon” through “Porous Structure of Pine-Cone-Derived Carbon”), considered to be consistent with “macropores”. Zhu teaches that the Pine-Cone-Derived Carbon sorbents are solid and amorphous (Fig. 1; last sentence of Morphologies of Pine-Cone-Derived Carbon” on Page 1051, right column). 
	With respect to claim 4, regarding the limitations “highly hydrophobic” and “water saturation does not exceed 5 weight % after contacting this substance with water during more than 15 days”, the Examiner submits that the nanoporous carbon sorbent of Zhu contains an amount of carbon and calcium consistent with the claims. It has been held that if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.). Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied upon. In re Swinehart, 439 F.2d 210, 169 USPQ 226 (CCPA 1971).
	With respect to claims 5-8 and 10-12, they are rejected with claim 1 for the reasons discussed in the 112 rejections set forth above. Claims 10-12 are additionally treated below, giving weight to the limitations concerning fat and petroleum removal. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (ACS Sustainable Chem., 2016, 4, 1050-1057) in view of Li et al. (Industrial Crops and Products, 2008, 27, 341-347), hereinafter “Zhu” and “Li”.
	With respect to claim 9, Zhu discloses a method for producing a nanoporous carbon sorbent (“a carbon-based substance”), comprising heating pine cones (“a raw material”) to 800°C (just below “more than 800°C” at a ramping rate of 3°C/min in a constant flow of nitrogen (Page 1051: left column, “Sample Preparation” and Page 1052: Table 2: PC2-800; “oxygen-eliminating atmosphere”), which is less than “50-100°C/min”; however, there is no evidence that the recited heating rate is critical to the formation of the recited carbon-based substance. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Additionally, it has been held that differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of ranges is the optimum combination of values (MPEP 2144.05.II.A.). This decision is clearly analogous to other process parameters, including heating rate.  Moreover, as discussed above in the rejection of claim 3, Zhu discloses the recited mesopores, microporous, and macroporous network pore structures (which claim 3 recites leads to the properties of the carbon-based substance, as well as the carbon and calcium contents.
	Zhu does not specifically teach microwave irradiation as claimed, as Zhu uses a furnace (Page 1051: left column, “Sample Preparation”). 
	Li discloses exposing carbonaceous material to microwave radiation to produce activated carbon (Abstract). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the furnace of Zhu with the microwave radiation of Li because Li discloses a pore size distribution consistent with Zhu, and that microwave radiation produced high surface area activated carbon (Abstract).  The teachings of Li would have presented a recognition of equivalency in the prior art and would have presented strong evidence of obviousness in substituting one method for the other in a process of producing activated carbon. The substitution of equivalents requires no express suggestion. See MPEP 2144.06.II.
It is submitted that the above modification would have the intended result of removing formed gases as claimed. 
	 Regarding the limitations “for removing saturated and non-saturated fats, petroleum and petroleum products from a water surface and/or water emulsion”, it is submitted that these limitations are considered to be an intended use of the recited carbon-based substance, which is not limited to any particular application. The Examiner submits that the nanoporous carbon sorbent of Zhu is capable of removing non-saturated fats, petroleum and petroleum products from a water surface and/or water emulsion as claimed. 
	
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (ACS Sustainable Chem., 2016, 4, 1050-1057) in view of Chen et al. (The Journal of Biological Chemistry, 1966, 242, 173-181) and Olufemi et al. (Environ. Eng. Res., 2017, 22(4), 384-392), hereinafter “Zhu”, “Chen”, and “Olufemi”. 
Zhu discloses the carbon-based substance of claim 1, but does not specifically disclose removing saturated and non-saturated fats, petroleum and petroleum products from a water surface and/or water emulsion as claimed. 
Chen discloses removal of fatty acids from water with activated charcoal (carbon) (Abstract), while Olufemi discloses removal of petroleum from a water surface that experienced an oil spill by addition of activated carbon derived from mango shells (Abstract). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to look to the activated carbon sorption art to determine other constituents that could be removed and sorbed onto the nanoporous carbon sorbent of Zhu. Chen and Olufemi teach that saturated/unsaturated fats and petroleum removal from waters via activated carbon  was known at the time the invention was effectively filed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        04 May 2022